UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 19, 2012 EDGEWATER TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 000-20971 71-0788538 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 200 Harvard Mill Square Suite 210 Wakefield, Massachusetts 01880 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (781) 246-3343 20 Harvard Mill Square Wakefield, Massachusetts 01880 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2-(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS On January 19, 2012, Edgewater Technology, Inc. issued a press release announcing the expiration of its odd-lot tender program on January 14, 2012, a copy of which is filed as Exhibit 99.1 and incorporated herein by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits. Exhibit NumberDescription of Exhibit Edgewater Technology, Inc. Press Release dated January 19, 2012. SIGNATURES: Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:January 19, 2012 EDGEWATER TECHNOLOGY, INC. By: /s/ Timothy R. Oakes Name:Timothy R. Oakes Title: Chief Financial Officer (Principal Financial and Accounting Officer)
